                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:20-CV-21494

JORGE ARMANDO ANCHIICOQUE,

       Plaintiff,

vs.

OCCASIONS INC,
RUBEN RUDA, and
ASTRID SUS,

      Defendants.
______________________________/

                    COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

       Plaintiff, Jorge Armando Anchicoque, sues Defendants, Occasions Inc, Ruben Ruda, and

Astrid Sus, as follows:

                                Parties, Jurisdiction, and Venue

       1.      Plaintiff, Jorge Armando Anchicoque, is over 18 years old and has been a sui

juris resident of Miami-Dade County, Florida, at all times material.

       2.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

by 29 U.S.C. §203(e).

       3.      Plaintiff was a non-exempt employee of Defendants.

       4.      Plaintiff consents to participate in this lawsuit.

       5.      Defendant, Occasions Inc, is a sui juris Florida for-profit corporation that

conducted its waterfront construction business in Miami-Dade County, Florida, at all times

material, where it maintained its principal place of business.

       6.      Defendant, Ruben Ruda, was at all times material an owner/officer/director

                                                   1

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
of Occasions Inc, for the time period relevant to this lawsuit. He ran its day-to-day operations,

supervised Plaintiff, was responsible for all operational decisions, and was partially or totally

responsible for paying Plaintiff’s wages.

        7.      Defendant, Astrid Sus, was at all times material an owner/officer/director of

Occasions Inc, for the time period relevant to this lawsuit. She also ran its day-to-day operations,

supervised Plaintiff, was responsible for all operational decisions, and was partially or totally

responsible for paying Plaintiff’s wages.

        8.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

business in this District, because Defendants, maintained their principal places of business in this

District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

most if not all of the operational decisions were made in this District.

        9.      This Court has original jurisdiction over Plaintiff’s federal question claims

pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        10.     Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

by Plaintiff.

        11.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

all services rendered.

                                        Background Facts

        12.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

        13.     Defendants regularly employed two or more employees for the relevant time

period that handled goods or materials that travelled through interstate commerce, or used



                                                  2

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

by the Fair Labor Standards Act.

        14.         Defendants have been at all times material engaged in interstate commerce in the

course of their marketing, sale, and transmission of plastic tableware, party supplies, goods,

materials, supplies, and equipment that have all moved through interstate commerce.

        15.         Defendants engage in online e-commerce with customers from throughout the

United States through their website, www.occasionswholesale.com, which they describe as “a site

specially designed for         Event Planners, Caterers, Retailers and Distributors for them to

conveniently place their wholesale orders online, request samples and be up to date with our

latest arrivals.”

        16.         Defendants also engage in interstate commerce in the course of their submission

of billings and receipt of payment involving out-of-state payors.

        17.         Furthermore, Defendants obtain, solicit, exchange and send funds to and from

outside of the State of Florida, regularly and recurrently use telephonic transmissions going

outside of the State of Florida to conduct business, and transmit electronic information through

computers, the internet, via email, and otherwise outside of the State of Florida in the course of

their business.

        18.         Defendants’ annual gross revenues derived from this interstate commerce are

believed to be in excess of $500,000.00 for the relevant time period.

        19.         Defendants hired Plaintiff to work for them in their warehouse.

        20.         During this time, Plaintiff regularly, recurrently, and routinely engaged in

unloading containers of goods, materials, and supplies that arrived from outside of the State of

Florida, including compiling orders to be sent to an Amazon.com warehouse for shipment to

                                                    3

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
locations outside of the State of Florida, organizing pallets to be sent to an Amazon.com

warehouse, and wrapping pallets in plastic wrap.

       21.     Plaintiff worked for Defendants from about September 23, 2018 to March 26,

2020. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist,

such records are in the exclusive custody of Defendants.

       22.     Defendants paid Plaintiff at an hourly rate of $12.50 per hour.

       23.     Defendants paid Plaintiff by direct deposit to his bank account.

       24.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

for Defendants.

                                            Liability

       25.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

and one-half times his regular hourly rate(s) of pay for all of the hours that he worked over 40

hours in a given workweek.

       26.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

time and one-half times his regular rate of pay for each of the overtime hours he worked during

the relevant time period by paying Plaintiff for up to 40 hours each week without paying him

overtime wages for any of the overtime hours he worked.

       27.     Defendants either recklessly failed to investigate whether their failure to pay

Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

pursuant to which the deprived Plaintiff the overtime pay earned.



                                                4

                       7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
       28.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

       WHEREFORE Plaintiff, Jorge Armando Anchicoque, demands the entry of a judgment

in his favor and against Defendants, Ruben Ruda, and Astrid Sus, jointly and severally after trial

by jury, and as follows:

               a.      That Plaintiff recover compensatory overtime wage damages and an equal

                       amount of liquidated damages as provided under the law and in 29 U.S.C.

                       § 216(b);

               b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                       if the Court does not award liquidated damages;

               c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                       expenses pursuant to the FLSA;

               d.      That Plaintiff recover all interest allowed by law;

               e.      That Defendants be Ordered to make Plaintiff whole by providing

                       appropriate overtime pay and other benefits wrongly denied in an amount

                       to be shown at trial and other affirmative relief;

               f.      That the Court declare Defendants to be in willful violation of the

                       overtime provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff, Jorge Armando Anchicoque, demands a trial by jury of all issues so triable.




                                                  5

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Respectfully submitted this 8th day of April 2020,

                                             s/Brian H. Pollock, Esq.
                                             Brian H. Pollock, Esq. (174742)
                                             brian@fairlawattorney.com
                                             FAIRLAW FIRM
                                             7300 North Kendall Drive
                                             Suite 450
                                             Miami, FL 33156
                                             Tel: 305.230.4884
                                             Counsel for Plaintiff




                                        6

                7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                       TEL 305.230.4884 FAX 305.230.4844
                             www.fairlawattorney.com
